Citation Nr: 0519260	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In its decision, the RO granted service 
connection for hepatitis C and assigned a noncompensable 
rating effective May 2001.  

The veteran filed his notice of disagreement (NOD) in 
February 2004, appealing the original assignment of a 
noncompensable rating following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

An April 2004 Decision Review Officer (DRO) 
Decision/Statement of the Case (SOC) awarded an increased 10 
percent rating retroactive to May 2001 for the service-
connected hepatitis C.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his increased rating 
claim and, as such, it remains in appellate status. 

In June 2005, the veteran filed a motion to advance on the 
docket.   The Board determined that good cause had been 
demonstrated and granted the motion in accordance with the 
provisions of 38 C.F.R. § 20.900.

In the veteran's July 2004 substantive appeal he raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been informed of: the information and 
evidence not of record that is necessary to substantiate the 
claim; the information and evidence VA will seek to provide; 
and information and evidence he is expected to provide.  The 
veteran has been further notified to provide any evidence in 
his possession that pertains to the claim.  

2.  From May 25, 2001, to July 1, 2001, the veteran's 
hepatitis C was productive of no more than mild 
gastrointestinal disturbance.

3.  From July 2, 2001, the veteran's hepatitis C has been 
productive of no more than intermittent fatigue, malaise, 
nausea, and abdominal pain having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for hepatitis C, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7354 (2001); 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocates the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
veteran by letter dated in August 2001of what evidence would 
substantiate the claim pertaining to service connection for 
hepatitis C, and of then-current efforts towards obtaining 
relevant evidence.  The letter advised the veteran of the 
specific allocation of responsibility for obtaining such 
evidence.  

As the VCAA notice in this case was provided to the veteran 
prior to the initial RO adjudication granting the claim of 
entitlement to service connection for hepatitis C, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  With regard to the 
increased rating claim, pursuant to VAOPGCPREC 8-2003 
(December 22, 2003), 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate a newly raised claim.  The August 
2003 rating decision granted service connection for hepatitis 
C and assigned a noncompensable evaluation effective May 
2001.  The veteran took issue with the initial noncompensable 
evaluation in his  
February 2004 NOD.  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a SOC if the disagreement is 
not resolved.  The RO properly issued an April 2004 SOC, 
which contained the pertinent criteria for establishing an 
increased rating, the new issue.  As such, the Board finds 
that the notice provisions of the VCAA have been satisfied. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, reports of VA examination, and VA 
outpatient treatment records have been obtained in support of 
the veteran's claim.  An additional VA examination is not 
necessary in the instant case.  38 U.S.C.A. § 5103A(d).  
There is sufficient medical evidence to make a decision on 
the claim.  Id.   There will be no prejudice to the veteran 
if the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the veteran's claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio, supra.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the veteran.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

The Merits of the Claim

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent disabling for his hepatitis C.  
Specifically, he has asserted that his symptomatology, to 
include chronic fatigue, decreased appetite, nausea, and 
abdominal pain, warrants a higher evaluation. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

The record reflects that service connection for hepatitis C 
was granted in an August 2003 rating decision.  Service 
connection was granted, based in pertinent part, on the 
opinion of the July 2003 VA examiner that hepatitis C was 
incurred while the veteran was a lab technician during his 
active military service.  

A noncompensable evaluation was assigned from May 2001.  The 
veteran disagreed with the initial noncompensable evaluation 
and initiated the instant appeal.  In an April 2004 DRO 
decision/SOC, the veteran's hepatitis C was granted an 
increased initial rating to 10 percent disabling from May 
2001.  The veteran has not withdrawn his increased rating 
claim and, as such, it remains in appellate status.  AB, 
supra.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.1 and 
4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  When the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. 
§ 4.31.

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

During the pendency of the appeal, the Schedule of ratings 
for the digestive system was amended.  From May 25, 2001, to 
July 1, 2001, the veteran's hepatitis C was rated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7354 (2001).  Under diagnostic code 7354, then in effect, a 
10 percent rating was assigned for infectious hepatitis, 
demonstrable liver damage with mild gastrointestinal 
disturbances. 38 C.F.R. § 4.114 (2001).  A 30 percent rating 
was assigned for infectious hepatitis, minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  Id.

From July 2, 2001, 38 C.F.R. § 4.114, Diagnostic Code 7354, 
was amended as follows: a 10 percent rating is assigned for 
hepatitis C with intermittent fatigue, malaise, and anorexia, 
or incapacitation episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period; and a 20 percent rating for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2004).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in the SOC 
issued in April 2004, the RO informed the veteran of the 
former and revised criteria for rating hepatitis C, and 
considered his claim for an increased evaluation pursuant to 
those criteria. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
hepatitis C warrants no more than a 10 percent rating under 
either the new or old rating criteria from the initial grant 
of service connection to the present.  In this regard, from 
May 25, 2001, to July 1, 2001, while the veteran complained 
of fatigue, weakness, and episodic nausea and vomiting, the 
objective medical evidence of record contains no findings 
that the veteran's hepatitis C necessitated dietary 
restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2001).  VA outpatient 
treatment records dated between 1992 and 1997 were devoid of 
any treatment for hepatitis C.  VA examinations dated in 
February 2000, note the veteran's weight had remained stable.  
The veteran did not have anemia. 
 
The only evidence of record dated after July 2, 2001, is VA 
outpatient treatment records dated in 2001, which were devoid 
of any entries referable to the treatment of hepatitis C, and 
the July 2003 VA examination.  At the time of his 
examination, the veteran did complain of malaise, lack of 
energy, decreased appetite, and abdominal pain.  However, 
there was no indication that the veteran experienced 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114 (2004).  The examiner classified 
the veteran's hepatitis C as mild without evidence of active, 
chronic or ongoing hepatic dysfunction or hepatitis.  

Laboratory data upon VA examination in July 2003 was as 
follows: total bilirubin 1.1; direct bilirubin 0.2; total 
protein 8.3; albumin 5.2; alkaline phosphate 99; SGPT 67; 
SGOT 58; white count 6.6; hemoglobin 14.4; hematocrit 42.6; 
and platelet count 259,000.  The veteran's liver function 
tests were deemed "entirely normal," thereby precluding a 
30 percent rating under the criteria in effect in 2001 for 
infectious hepatitis with minimal liver damage.  38 C.F.R. 
§ 4.114 (2001).

The Board has also considered rating the veteran's service-
connected disability under a different diagnostic code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There is no indication of record that the veteran's hepatitis 
C is productive of cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis 
(Diagnostic Code 7312) or liver transplant (Diagnostic Code 
7351); 38 C.F.R. § 4.114 (2001); 38 C.F.R. § 4.114 (2004).  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above, to include 
"staged" ratings.  See Fenderson, supra.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for hepatitis C is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


